Exhibit 10.2

 

October 18, 2013

 

Mr. Bryan Edmiston

Gleacher & Company - Corporate Headquarters

1290 Avenue of the Americas

New York, NY 10104

 

Re:          Key Employee Retention Agreement

 

Dear Bryan:

 

On behalf of Gleacher & Company, Inc. (together with its successors and assigns,
the “Company”), I am pleased to provide you with this key employee retention
agreement (the “Agreement”), which sets forth the terms of your compensation for
the Retention Period.  The terms of the Agreement are as follows:

 

1.             Retention Period.  The retention period is the period beginning
on January 1, 2013, and ending on November 30, 2014 (the “Retention Period”).

 

2.             Duties.  Your position and title will continue to be controller
or such additional senior executive positions and titles to which the Board may
appoint you, as long as you are employed by the Company.  You acknowledge that,
as the Company has experienced and will continue to experience a business and
strategic transition, your duties have changed and will continue to change to
adapt to the needs of the Company at any point in time.  It is the Company’s
intention that, as your duties change, they will remain commensurate with the
duties that would reasonably be expected of an experienced corporate controller
in the context of the Company’s strategic direction at the relevant time.

 

3.             Base Salary; Nature of Employment.  While you are employed by the
Company during the Retention Period, your base salary will be paid at a rate of
$200,000 per year through May 31, 2013, and at a rate of $250,000 per year
beginning June 1, 2013, payable in accordance with the Company’s general
policies regarding compensation of executives.  Your employment is “at will” and
may be terminated by either party at any time without notice to the party,
provided, however, that the Company will provide you with at least sixty (60)
days’ advance written notice if, on or following a Material Corporate Event, it
terminates your employment involuntarily without Cause.  Subject to your signing
and not timely revoking a release in accordance with paragraph 9, if you
experience a Qualifying Termination before a Material Corporate Event, the
Company will pay you, in a lump sum during the sixty (60) day period beginning
on the date of your Qualifying Termination, the unpaid portion of the base
salary that you would have earned had you remained employed by the Company
through the end of the Retention Period.

 

--------------------------------------------------------------------------------


 

Mr. Bryan Edmiston

Page 2

 

4.             Bonuses.

 

(a)           Sign-On Bonus.  In lieu of any discretionary bonus for 2013, you
will receive a sign-on bonus of $200,000.  The Company will pay the sign-on
bonus in a lump sum during the ten (10) business day period beginning on the
date you execute this Agreement.

 

(b)           Fixed Bonuses.  You will be entitled to receive the following
fixed bonus amounts (the “Fixed Bonuses”), subject only to the terms and
conditions of this Agreement:

 

Amount

 

Payment Date

 

$

150,000

 

November 30, 2013

 

$

150,000

 

May 31, 2014

 

$

75,000

 

August 31, 2014

 

$

75,000

 

November 30, 2014

 

 

To receive any Fixed Bonus, you must be employed by the Company on the
applicable payment date.  The Company will pay each Fixed Bonus to which you
become entitled in a lump sum during the ten (10) business day period beginning
on the applicable payment date.  Notwithstanding the preceding two sentences,
subject to your signing and not timely revoking a release in accordance with
paragraph 9, if a Qualifying Termination or a Material Corporate Event occurs,
the Company will pay you, in a lump sum during the sixty (60) day period
beginning on the earlier of the date of your Qualifying Termination or the
Material Corporate Event (as applicable), any Fixed Bonus that has not
previously been paid.

 

(c)           Final Bonus.  You are entitled to receive a final bonus of
$650,000 (the “Final Bonus”), subject only to the terms and conditions of this
Agreement.  To receive the Final Bonus, you must be employed by the Company on
the last day of the Retention Period, in which event the Company will pay it to
you in a lump sum during the thirty (30) day period beginning on the last day of
the Retention Period.  In addition to your rights under the previous two
sentences, and subject to your signing and not timely revoking a release in
accordance with paragraph 10, (1) if a Qualifying Termination occurs before the
last day of the Retention Period, the Company will pay you the Final Bonus in a
lump sum during the sixty (60) day period beginning on the date of your
Qualifying Termination, and (2) if a Material Corporate Event occurs before the
last day of the Retention Period, the Company will pay you 50% of the Final
Bonus in a lump sum during the sixty (60) day period beginning on the date of
the Material Corporate Event and 50% of the Final Bonus in a lump sum during the
sixty (60) day period beginning on the earlier of your Qualifying Termination or
the end of the Retention Period.  Notwithstanding the preceding sentences, if,
before the end of the Retention Period, you voluntarily terminate your
employment without Good Reason or the Company terminates your employment for
Cause, you will not receive any portion of the Final Bonus that is not paid, or
due to be paid, as of the date of your termination of employment.

 

--------------------------------------------------------------------------------


 

Mr. Bryan Edmiston

Page 3

 

(d)           Discretionary Bonuses.  You will be eligible to receive additional
bonuses based on such factors as your performance in achieving and bringing to
resolution the Company’s chosen strategic plan.  The amount and timing of
payment of any such bonus is within the sole discretion of the Board; provided,
however, that if you become entitled to receive the Final Bonus, the Board will
in all events review your performance for payment of a discretionary bonus (in
addition to the Final Bonus), such bonus (if any) to be paid at the same time
that your Final Bonus is paid.

 

5.             Benefits.  You will be entitled to participate in the standard
employee benefit plans, programs and policies available to employees of the
Company, all in accordance with the terms of such plans as they are in effect
from time to time.  If, during the Retention Period, the Company fails to
provide you with any material health or welfare benefit that it provides as of
the date of this letter, you will receive periodic payments, in advance and no
less frequently than monthly, sufficient (on an after-tax basis) for you to
purchase the discontinued benefit.

 

6.             Expense Reimbursement.  You will be promptly reimbursed for all
business expenses reasonably incurred by you.

 

7.             Vested and Unvested Equity Awards.  You will retain all vested
and unvested equity awards previously awarded to you, subject to their existing
terms and conditions.

 

8.             Other Benefits.  Subject to your signing and not timely revoking
a release in accordance with paragraph 9, if (a) you experience a Qualifying
Termination, (b) your employment is not extended by mutual agreement at the end
of the Retention Period, or (c) a Material Corporate Event occurs, the Company
will provide the following benefits: (x) the Company will pay you a lump sum
equal to $16,000 during the sixty (60) day period beginning on the date of your
termination of employment to assist you in obtaining health insurance for you
and your beneficiaries, (y) the Company will pay you $4,000 per month (on the
first day of each such month) for health insurance for you and your
beneficiaries during the period that begins on the first day of the fifth month
following your termination of employment and continues for fourteen months or,
if earlier, until the date on which you and your dependents become eligible for
comparable employer-provided or employer-subsidized group health insurance, and
(z) all of your equity awards that are not fully vested on the earliest of such
dates will immediately vest and be settled promptly thereafter, and will
otherwise be treated in accordance with the terms applicable to vested awards.

 

9.             Release.  To receive any payments or other benefits that are
subject to your signing and not revoking a release, you must, during the
forty-five (45) day period following the end of the Retention Period, your
Qualifying Termination, or the Material Corporate Event, as applicable, execute
a release in substantially the form attached to this letter as Exhibit A.  We
would advise you to review this draft release carefully with the assistance of
an attorney.

 

--------------------------------------------------------------------------------


 

Mr. Bryan Edmiston

Page 4

 

10.          Cooperation.  You will make yourself available to the Company and
its counsel, on reasonable request and at mutually convenient times and places,
to assist with any investigation, administrative proceeding, inquiry,
arbitration, or litigation relating to any matter of which you have knowledge. 
The Company will promptly pay, or reimburse you for, any expenses reasonably
incurred by you in connection with your cooperation.

 

11.          Acknowledgement and Waiver; Entire Agreement.

 

(a)           This Agreement (including the Release) contains the entire
understanding between you and the Company with respect to the subject matter of
this Agreement and supersedes any prior agreements or understandings.

 

(b)           You acknowledge and agree that, except as described in this
Agreement, you will have no rights to any further compensation from the Company
or under any benefit, bonus, incentive, or equity compensation plan of the
Company and/or any other arrangement or agreement with the Company and its
affiliates, and you will not be entitled to any other payments or equity
whatsoever from the Company.

 

(c)           You and the Company acknowledge and agree that you are waiving
your rights and obligations pursuant to your participation agreement under the
Gleacher & Company Senior Management Compensation and Retention Plan, effective
August 17, 2012, and any of the Company’s other bonus, severance or retention
plans, programs, policies, or arrangements; however, you are not waiving any
benefits that you accrue under any of the Company’s other benefit plans,
programs, policies or arrangements (including vested benefits under Gleacher
Securities’ 401(k) plan, in accordance with the terms of such plan and
applicable law) and reimbursement for any unreimbursed business expenses
incurred by you (subject to and in accordance with the Firm’s reimbursement
policies for which you are eligible).

 

(d)           You acknowledge and agree that no promises or representations
regarding compensation, oral or written, have been made other than those
expressly stated in this Agreement, and that you have not relied on any such
promises or representations in signing this Agreement.

 

12.          Neutral Interpretation.  The language of this Agreement shall be
construed as a whole, according to its fair meaning, and not strictly for or
against either you or the Company, regardless of who drafted it.

 

13.          Modifications.  This Agreement can only be modified in a writing
signed by you and an authorized representative of the Company that refers to
this Agreement and specifically identifies the provisions being modified.

 

14.          Withholding.  The Company may withhold from the payments it makes
to you under this Agreement any amounts that it reasonably concludes it is
required to withhold by applicable law, but you are responsible for paying all
taxes that you owe regardless of the extent to which the Company withholds.

 

--------------------------------------------------------------------------------


 

Mr. Bryan Edmiston

Page 5

 

15.          Deferred Compensation/Section 409A of the Internal Revenue Code. 
This Agreement shall be interpreted to ensure that the payments contemplated
hereby are exempt from, or comply with, Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”); provided, however, that nothing in
this Agreement shall be interpreted or construed to transfer any liability for
any tax (including a tax or penalty due as a result of a failure to comply with
Section 409A) from you to the Company or to any other individual or entity.  Any
payment under this Agreement that is subject to Section 409A and that is
contingent on a termination of employment is contingent on a “separation from
service” within the meaning of Section 409A (a “Separation from Service”).  Each
such payment shall be considered to be a separate payment for purposes of
Section 409A.  If, upon Separation from Service, you are a “specified employee”
within the meaning of Section 409A, any payment under this Agreement that is
subject to Section 409A and would otherwise be paid within six months after your
separation from service will instead be paid in the seventh month following your
separation from service (to the extent required by Section 409A(a)(2)(B)(i)). 
Any taxable reimbursement due under the terms of this Agreement or any other
Company Arrangement shall be paid no later than December 31 of the year after
the year in which the expense is incurred and shall comply with Treas. Reg. §
1.409A-3(i)(1)(iv).  If the period during which you have the discretion to
execute or revoke the Release straddles two calendar years, the Company shall
make the payments that are conditioned upon the Release no earlier than
January 1st of the second of such calendar years, regardless of which taxable
year you actually deliver the executed Release to the Company.  Notwithstanding
anything elsewhere to the contrary, you shall have no duties following any
termination of your employment that are inconsistent with your having a
Separation from Service on (or before) the date your employment terminates.

 

16.          Notifications.  Except as otherwise provided above, all
notifications pursuant to this Agreement shall be made in writing by Federal
Express overnight delivery as follows: (a) if to the Company, addressed to the
Chairman of the Executive Compensation Committee or, if there is no Executive
Compensation Committee, to the Chairman of the Board, Gleacher & Company, Inc.,
1290 Avenue of the Americas, 4th Floor, New York, NY 10104 (as may be updated by
the Company from time to time); or (b) if to you, at your principal residence as
recorded on the records of the Company (as may be updated by you from time to
time).

 

17.          Governing Law; Payment of Legal Fees.  This Agreement is governed
and construed in accordance with its express terms, and otherwise (except to the
extent that Federal law applies) the laws of the State of New York applicable to
agreements made and to be performed wholly within such state, and as such will
be construed under and in accordance with the laws of the State of New York
without regard to conflicts of law.  The Company will promptly pay, or reimburse
you for, all legal fees (including court costs and expenses) that you reasonably
incur in connection with or as a result of any claim, action or proceeding
brought by the Company or you with respect to this Agreement, if you prevail
with respect to any part of the claim, action or proceeding.

 

18.          Indemnification; D&O Insurance.  The Company shall promptly
indemnify you to the maximum extent permitted by law against all liabilities,
losses, damages

 

--------------------------------------------------------------------------------


 

Mr. Bryan Edmiston

Page 6

 

and expenses (including but not limited to reasonable attorneys’, accountants’,
investment or other advisor and expert witness fees) actually and reasonably
incurred by you in connection with any claim or proceeding arising out of, or
relating to, your services for the Company.  Expenses (including attorneys’
fees) that you incur in defending a threatened or pending civil, criminal,
administrative or investigative action, suit or proceeding shall be paid by the
Company in advance of the final disposition of such action, suit or proceeding
within thirty (30) days after receipt by the Company of (a) a statement or
statements from you requesting such advance or advances from time to time, and
(b) an undertaking by you or on your behalf to repay such amount or amounts,
only if, and to the extent that, it shall ultimately be determined that you are
not entitled to be indemnified by the Company as authorized by this Agreement or
otherwise.  Advances shall be unsecured and interest-free.  In the event that
final disposition of any such action, suit or proceeding determines that you are
not entitled to be indemnified for expenses for which you have received payment
or reimbursement, you shall repay such amount to the Company within ninety (90)
days of your receipt of an accounting in writing from the Company of the amount
owing.  Promptly after your receipt of notice of the commencement of any action,
suit or proceeding, you shall notify the Company of the commencement thereof. 
Your failure to promptly notify the Company of the commencement of the action,
suit or proceeding, or your request for indemnification, will not relieve the
Company from any liability that it may have to you hereunder, except to the
extent the Company is prejudiced in its defense of such action, suit or
proceeding as a result of such failure.  In the event the Company is obligated
to pay your expenses with respect to an action, suit or proceeding, as provided
in this Agreement, the Company shall be entitled to assume the defense of such
action, suit or proceeding, with counsel reasonably acceptable to you, upon the
delivery to you of written notice of the Company’s election to do so.  After
delivery of such notice, your approval of such counsel and the retention of such
counsel by the Company, the Company will not be liable to you for any fees of
counsel that you subsequently incur with respect to the same action, suit or
proceeding, provided that (1) you shall have the right to employ your own
counsel in such action, suit or proceeding at your expense and (2) if (i) your
employment of counsel has been previously authorized in writing by the Company,
(ii) counsel to the Company or you shall have reasonably concluded that there
may be a conflict of interest or position, or reasonably believes that a
conflict is likely to arise, on any significant issue between the Company and
you in the conduct of any such defense or (iii) the Company shall not, in fact,
have employed counsel to assume the defense of such action, suit or proceeding,
then the fees and expenses of your counsel shall be at the Company’s expense,
except as otherwise expressly provided by this Agreement.  The Company shall not
be entitled, without your consent, to assume the defense of any claim brought by
or in the right of the Company or as to which counsel for the Company or you
shall have reasonably made the conclusion provided for in clause (ii) above. 
Your rights under this paragraph shall apply both during your employment and at
all times thereafter, and shall be in addition to, not in lieu of, any other
rights to indemnification or advancement you may have under the Company’s
organizational documents or insurance policies, or under applicable law or
otherwise.  In addition, during your employment and for six years thereafter,
you shall be entitled to directors’ and officers’ insurance coverage that is no
less favorable to you in any respect than the coverage then enjoyed by any other
individual with respect to his or her service as a director or officer during
the Retention Period.

 

--------------------------------------------------------------------------------


 

Mr. Bryan Edmiston

Page 7

 

19.          Severability.  If any portion of this Agreement (including the
Release) is held to be unenforceable by any court of competent jurisdiction, the
parties intend that such portion be modified to make it enforceable to the
maximum extent permitted by law.  If any such portion (other than the Release)
cannot be modified to be enforceable, such portion shall become null and void
leaving the remainder of this Agreement in full force and effect.  The parties
acknowledge that the Release is an essential part of this Agreement and
therefore, if the Release cannot be modified to be enforceable, the parties
agree to negotiate and sign a waiver that is enforceable to the fullest extent
permissible by law.  If you breach any of your obligations under this Agreement,
the Agreement (including the Release) shall remain in full force and effect.

 

20.          Third-Party Beneficiaries.  This Agreement shall be binding upon
and inure to the benefit of (a) the Company and its successors and assigns (and,
in the case of Section 10 only, all other Releasees), and (b) you and your
heirs, testators, agents, estate and representatives, and any of their
successors and assigns.  However, notwithstanding the foregoing, this Agreement
is not assignable by you and any purported assignment by you shall be null and
void, provided, however, that in the event of your death or a judicial
determination of your incapacity, references to you in this Agreement shall be
deemed (where appropriate) to be references to your heir(s), beneficiar(ies),
authoritie(s), agent(s), estate, executor(s), or other legal representative(s).

 

21.          Confidentiality.  You agree to keep the terms and conditions of
this Agreement confidential, except, and only to the extent that, the Company
publicly discloses the terms and conditions, provided that you may reveal the
terms and conditions of this Agreement to your spouse, attorneys, and financial
and tax advisors, to a government agency in connection with any investigation it
may conduct or is conducting, or as otherwise required by law (provided that you
instruct, and otherwise use your best efforts to ensure that, each of the
foregoing keep the terms of this Agreement confidential).  However, nothing in
this Agreement precludes you from providing truthful information about this
Agreement to any government agency; provided that in the event that you are
subpoenaed for such information, you will promptly notify the Company only if
and to the extent permitted by the subpoena, and reasonably cooperate if the
Company elects to contest such legal process at its own expense.

 

22.          Definitions.  For purposes of this Agreement, the following terms
shall have the meanings set forth below:

 

(a)           Qualifying Termination.  You will experience a “Qualifying
Termination” if, during the Retention Period, (1) the Company terminates your
employment involuntarily without Cause, (2) you terminate your employment with
Good Reason, or (3) your employment terminates on account of your death or
Disability.

 

(b)           Cause.  Cause means, as reasonably determined by the Company,
your: (1) conviction of, or plea of guilty or “no contest” to, any felony;
(2) conviction of, or plea of guilty or “no contest” to, a violation of criminal
law involving the Company and its business; (3) commission of an act of fraud,
theft, or material dishonesty in connection with the performance of your duties
to the Company and its affiliates; or (4) willful refusal or gross

 

--------------------------------------------------------------------------------


 

Mr. Bryan Edmiston

Page 8

 

neglect to perform the duties reasonably assigned to you and consistent with
your position with the Company and its affiliates or otherwise to comply with
the material terms of any agreement with the Company or any of its affiliates,
which refusal or gross neglect continues for more than fifteen (15) days after
you receive written notice from the Company providing reasonable detail of the
asserted refusal or gross neglect (and which is not due to a physical or mental
impairment);

 

(c)           Disability.  Disability means a disability within the meaning of
the Company-sponsored long-term disability plan in which you participate or, if
there is no such plan, your total disability as determined by the Social
Security Administration.

 

(d)           Good Reason.  Good Reason means (1) any material breach by the
Company of this Agreement; (2) any relocation of your principal office more than
30 miles from its current location in New York City; or (3) any adverse change
in your titles or positions that occurs prior to a Material Corporate Event. 
Notwithstanding the foregoing, no event shall constitute Good Reason unless
(x) you notify the Company of the condition that is alleged to constitute Good
Reason in writing within thirty (30) days of the first occurrence of the
condition and (y) the Company fails to correct the condition within thirty (30)
days of its receipt of such notice.  If the Company fails to remedy the
condition constituting Good Reason during the thirty-day cure period, you must
terminate employment within ninety (90) days following the end of the cure
period in order for such termination to constitute a termination for Good
Reason.

 

(e)           Material Corporate Event.  A Material Corporate Event shall mean
the first to occur of the following, if such event occurs while you are employed
by the Company during the Retention Period:

 

(1)           The acquisition, after the date of this Agreement, by an
individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either (A) the
shares of Company Common Stock (the “Common Stock”), or (B) the combined voting
power of the voting securities of the Company entitled to vote generally in the
election of directors (the “Voting Securities”); provided, however, that the
following acquisitions shall not constitute a Material Corporate Event: (i) any
acquisition by any individual, entity or group (within meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) who, on the date of this
Agreement, beneficially owned 12% or more of the Common Stock, (ii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries, (iii) any acquisition by
any underwriter in connection with any firm commitment underwriting of
securities to be issued by the Company, or (iv) any acquisition by any
corporation (or other entity) if, immediately following such acquisition, more
than 50% of the then outstanding shares of common stock of such corporation (or
other entity) and the combined voting power of the then outstanding voting
securities of such corporation (or other entity) entitled to vote generally in
the election of directors, is beneficially owned, directly or indirectly, by all
or substantially all of the individuals and entities who, immediately prior to
such acquisition, were the beneficial owners of the Common Stock and the

 

--------------------------------------------------------------------------------


 

Mr. Bryan Edmiston

Page 9

 

Voting Securities in substantially the same proportions, respectively, as their
ownership, immediately prior to such acquisition, of the Common Stock and Voting
Securities;

 

(2)           Consummation of a merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company, in a
single transaction or a series of transactions, (a “Corporate Transaction”),
other than a Corporate Transaction with respect to which all or substantially
all of the individuals and entities who were the beneficial owners, immediately
prior to such Corporate Transaction, of the Common Stock and Voting Securities
beneficially own, directly or indirectly, immediately after such Corporate
Transaction, more than 50% of the then outstanding common stock and voting
securities (entitled to vote generally in the election of directors) of the
corporation (or other entity) resulting from Corporate Transaction in
substantially the same proportions as their respective ownership, immediately
prior to such Corporate Transaction, of the Common Stock and the Voting
Securities; or

 

(3)           Whether effected in one or a series of transactions, (A) any
merger, consolidation, reorganization or other business combination pursuant to
which the business of a potential target is combined with that of the Company or
one or more persons formed by or affiliated with the Company, (B) the
acquisition, directly or indirectly, by the Company or its affiliate by way of a
tender or exchange offer, negotiated purchase or other means of a majority of a
potential target’s voting securities, (C) the acquisition, directly or
indirectly, by the Company or any of its affiliates of assets or equity
interest(s), or of any right to all or a majority of the revenues or income, of
a potential target by way of a negotiated purchase, joint venture, exchange or
other means, or (D) any other reinvestment by the Company of a material portion
of its cash or other liquid assets in new businesses or assets; provided,
however, that with respect to clauses (B), (C) and (D) of this subsection (3),
no transaction or series of transactions shall constitute a Material Corporate
Event unless the Company uses a material portion of its securities, cash, or
other liquid assets to effectuate the transaction(s).

 

*                              *                             
*                              *                              *

 

Bryan, if you wish to accept this offer, you must sign in the space below within
ten (10) business days of the date set forth above and return a copy to me.

 

 

 

Sincerely yours,

 

 

 

 

 

/s/ Chris Pechock

 

 

Name:

Chris Pechock

 

 

Title:

Chairman, Executive Compensation Committee

Agreed to:

 

 

 

 

 

/s/ Bryan Edmiston

 

 

Bryan Edmiston

 

 

 

 

 

10/18/13

 

 

Date

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE OF CLAIMS

 

1.           Release of Claims.  In consideration of the benefits under the
agreement (the “Agreement”), dated October [      ], 2013, between Bryan
Edmiston (the “Executive”) and Gleacher & Company, Inc., (the “Company”),
Executive, for and on behalf of himself and his heirs and assigns, hereby waives
and releases any employment, compensation or benefit-related common law,
statutory or other complaints, claims, charges or causes of action of any kind
whatsoever, both known and unknown, in law or in equity, whether under the
Agreement, a compensation or benefit plan or otherwise, that Executive ever had,
now has or may have against the Company and its shareholders, subsidiaries,
predecessors, successors, assigns, directors, officers, partners, members,
employees or agents (collectively, the “Releasees”) by reason of facts or
omissions that have occurred on or before the date that Executive signs this
Release, including, without limitation, any complaint, charge or cause of action
arising under federal, state or local laws pertaining to employment, including
the Age Discrimination in Employment Act of 1967 (“ADEA,” a law which prohibits
discrimination on the basis of age), the National Labor Relations Act, the Civil
Rights Act of 1991, the Americans With Disabilities Act of 1990, Title VII of
the Civil Rights Act of 1964, all as amended; and all other federal, state and
local laws and regulations.  By signing this Release, Executive acknowledges
that he intends to waive and release any rights known or unknown that he may
have against the Releasees under these and any other laws; provided, that
Executive does not waive or release claims with respect to rights arising under,
or preserved by, the Agreement (the “Unreleased Claims”).  Notwithstanding the
foregoing, Executive does not release, discharge or waive any rights to
indemnification (including advancement) that he may have under the Agreement,
the certificate of incorporation, the by-laws or equivalent governing documents
of the Company or its subsidiaries or affiliates, or under the laws of the State
of New York or Delaware, with respect to actions taken by Executive in
connection with the performance of his duties with the Company.

 

2.           Proceedings.  Executive acknowledges that he has not filed (and has
not transferred his rights with respect to) any complaint, charge, claim or
proceeding against any of the Releasees before any local, state or federal
agency, court or other body based on any claim that is released under paragraph
1 of this Release (each individually a “Proceeding”), or that if he has
commenced any such Proceeding he will promptly discontinue the portion of it
relating to any such released claim.  Executive (a) acknowledges that he will
not initiate or cause to be initiated on his behalf any Proceeding and will not
participate in any such Proceeding, in each case, except as required by law; and
(b) waives any right he may have to benefit in any manner from any relief
(whether monetary or otherwise) arising out of any Proceeding, including any
Proceeding conducted by the Equal Employment Opportunity Commission (“EEOC”), in
each case to the extent that such Proceeding is based on any claim released
under paragraph 1.  Further, Executive understands that, by executing this
Release, he will be limiting the availability of certain remedies that he may
have against the Company and limiting also his ability to pursue certain claims
against the Releasees.  Notwithstanding the above, nothing in paragraph 1 of
this Release shall prevent Executive from (1) initiating or causing to be
initiated on his behalf any complaint, charge, claim or proceeding against the
Company before any local, state or federal agency, court or other body
challenging the validity of the waiver of his claims under the ADEA contained in
paragraph 1 of this Release (but no other portion of such waiver); or
(2) initiating or participating in an investigation or proceeding conducted by
the EEOC.

 

--------------------------------------------------------------------------------


 

3.           Time to Consider.  Executive acknowledges that he has been advised
that he has at least [twenty-one (21)/forty-five (45)] days to consider all the
provisions of this Release, and that, although he may sign it at any time on or
before the [21st/45th] day, he will sign it during the sixty-day period that
begins on the effective date of his termination of employment or such earlier
date as the Company and Executive may agree.  Executive agrees that any
modifications to the Agreement or this Release, whether material or immaterial,
will not restart the [21-day][45-day] period.  EXECUTIVE FURTHER ACKNOWLEDGES
THAT HE HAS READ THIS RELEASE CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO,
CONSULT AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING UP
CERTAIN RIGHTS THAT HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE
RELEASEES, AS DESCRIBED IN PARAGRAPH 1 OF THIS RELEASE AND THE OTHER PROVISIONS
HEREOF.  EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN ANY
MANNER WHATSOEVER TO SIGN THIS RELEASE, AND EXECUTIVE AGREES TO ALL OF ITS TERMS
VOLUNTARILY.

 

4.             Revocation.  Executive hereby acknowledges and understands that
Executive shall have seven (7) days from the date of his execution of this
Release to revoke this Release (including, without limitation, any and all
claims arising under the ADEA) and that neither the Company nor any other person
is, or shall be, obligated to provide any benefits to Executive pursuant to the
Agreement that are conditioned on this Release until eight (8) days have passed
since Executive’s signing of this Release without Executive having revoked this
Release.  If Executive timely revokes this Release, Executive will be deemed not
to have accepted the terms of this Release and the benefits under the Agreement
that are conditioned on the Release, and no further action will be required of
the Company.  However, Executive’s obligations under the Agreement will remain
in effect.

 

5.             No Admission.  This Release does not constitute an admission of
liability or wrongdoing of any kind by Executive or the Company.

 

6.             General Provisions.  A failure of any of the Releasees to insist
on strict compliance with any provision of this Release shall not be deemed a
waiver of such provision or any other provision hereof.  If any provision of
this Release is determined to be so broad as to be unenforceable, such provision
shall be interpreted to be only so broad as is enforceable, and in the event
that any provision is determined to be entirely unenforceable, such provision
shall be deemed severable, such that all other provisions of this Release shall
remain valid and binding upon Executive and the Releasees.

 

7.             Governing Law.  The validity, interpretations, construction and
performance of this Release shall be governed by the laws of the State of New
York without giving effect to conflict of laws principles.

 

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand as of the day
and year set forth opposite his signature below.

 

 

 

 

Bryan Edmiston

 

Date

 

--------------------------------------------------------------------------------